DETAILED ACTION
The Amendment filed 10/13/22 has been entered.  Claims 16, 18-21, 23-33 and 35-37 are currently pending, with claims 17, 22 and 34 being cancelled, and claims 35-37 being newly added.  In light of the claim amendments, the previous objections and rejections are withdrawn.  However, revised 103 rejections of all pending claims are detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 18-21, 23-31 and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16, 18-21, 23-31 and 35-37 are rejected because claim 16 defines “an elastic layer comprising silicone rubber” but then subsequently states that the elastic layer includes “a rubber mixture comprising at least one silicone rubber, as the sole rubber component.”  See claim 16, lines 9, 19-20.  It is difficult to reconcile these two limitations and/or decipher if there is improper double inclusion here.  Are there one or more silicone rubbers in the claimed device?   Alternative claim language should be considered.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Badel in view of Ikeda
Claim(s) 16, 18-21, 23-33 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badel (FR 2878998) (Translation attached) in view of Ikeda et al. (JP 2012-145447) (previously cited).  Badel is directed to a detection system.  See Abstract.  Note: Badel is a “Y” reference in the cited EP Written Opinion.  Ikeda is directed to a pressure sensitive conductive rubber member and pressure sensitive sensor.  See Abstract. 
Claim 16: Badel discloses an elastic bearing element [Fig. 3] comprising:  a first body (50/60) as an upper stop element, a second body (60/50) as a lower stop element, an elastomer element (12) [see Translation (“12 is made of a rubber or elastomer material”)] arranged in the direction of a force flow between the first body and the second body, a sensor (10) configured and arranged to detect directly or indirectly a force in the force flow between the first body and the second body, the sensor comprises; an elastic layer (24) [see Translation (“24 is selected from the family of rubbers or elastomers”)], a first electrode (20) and a second electrode (22), the elastic layer is arranged in sections between the first electrode and the second electrode [see Translation (conductive core 20 is “sufficiently separated” and “electrically insulated from the shielding 22…by a layer 24”)], the sensor is arranged in the force flow between the first body and the second body, the distance between the two electrodes is adjustable and configured to at least partly detect the force between the first body and the second body based on a change in capacitance the elastic layer comprises a rubber mixture; the sensor is embodied in a coaxial fashion and wherein the first electrode is an inner electrode and is surrounded by the elastic layer cylindrically; the elastic layer is surrounded by the second electrode cylindrically; and the first electrode is embodied as an electrically conductive wire.  See Fig. 3; see also Translation. 
Badel discloses all the limitations of this claim except for the specific type of rubber used for the elastic layer rubber mixture, namely, a “silicone rubber.”   Ikeda discloses a sensor (3b) [Figs. 2b, 3b] comprising; an elastic layer (1b), a first electrode (2b on top) and a second electrode (2b on bottom), wherein the elastic layer is arranged in sections between the first electrode and the second electrode, wherein the sensor is arranged in the force flow between the first body and the second body such that, by means of the force (P), the distance between the two electrodes can be altered and the force between the first electrode and the second electrode is at least partly detected, and wherein the elastic layer comprises a silicone rubber, and a rubber mixture comprising at least one silicone rubber, as the sole rubber component, and hollow microspheres. See Figs. 2b, 3b; see also Translation (“100 parts by mass silicone rubber….50 parts by mass hollow elastic microspheres”).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use silicone rubber because Badel explicitly states that the rubber layer 24 has a hardness between 30-80 Duro Shore A, and silicone rubber typically falls within that exact range.  In addition, it is merely a design choice based on the cost/availability of materials. 
Claim 18: Ikeda discloses that the electrically conductive wire comprises copper or silver.  See Translation (“the wiring 2b-1 is made of a conductive metal such as copper or silver”).  The choice of gold is an obvious one skilled in the art since it is widely known that these materials are largely interchangeable for their conductive properties, it would be a simple substitution and is a design choice based on cost/availability of materials. 
Claim 19: Ikeda discloses that the second electrode is embodied as a woven fabric.  See Translation (“the substrate 2b-2 is made of an insulating resin such as….polyester film”).  The choice of a woven fabric would be obvious to one skilled in the art, since the material selected is a design choice based on cost/availability of parts.  
Claim 20: Ikeda discloses that the sensor comprises a protective layer (26) arranged on a radially outer surface of the second electrode.  See Translation; Fig. 3. 
Claim 21: Badel discloses that the protective layer has a ring shape and comprises a mixture that is elastic and electrically insulating and is in contact with the lower stop element.  See Translation (using same material as elastic layer).  The choice of it being a silicon mixture is disclosed in Ikeda, as discussed in claim 16 above. 
Claim 23: Ikeda discloses the second electrode is in direct contact with the elastomer element, the second electrode comprises, on the side facing the elastomer element, an adhesion promoter, thereby producing adhesion be-tween the second electrode and the elastomer element.  See Fig. 3b.  This feature is obvious to ensure the parts are properly attached to one another. 
Claim 24: Badel discloses that the sensor is embodied in an elongate fashion, wherein the sensor, in the direction of its elongate extent is arranged at least substantially transversely with respect to the direction of the force flow.  See Fig. 3 (note: force flow direction may be selected to meet limitation). 
Claim 25: Badel discloses that the sensor extends rectilinearly.  See Figs. 1, 3. 
Claim 26: Although not explicitly shown, it would be obvious to a person having ordinary skill in the art at the effective filing date if the invention foe the sensor to extend in a circular/ring-shaped fashion because Badel shows two sensors that peripherally extend from another component, hence it would be an intuitive choice to have these two sensors extend annularly as well, for symmetry and evenly spaced detection of the transverse load.  See Fig. 1. 
Claim 27: Badel discloses that the sensor is embodied in a divided fashion, and the first electrode is continuous and the second electrode is not continuous.  See Fig. 1 (continuous in what respect? May be broadly construed). 
Claim 28: Badel discloses that alteration of the distance between the first and second electrodes is proportional to the force of the force flow between the first body and the second body.  See Translation. 
Claim 29: Badel discloses that the capacitance between the first and second electrodes is proportional to the distance between the first and second electrodes.  See Translation.  
Claim 30: Badel discloses that the elastic layer and the elastomer element have the same elasticity.  See Translation. 
Claim 31: Badel discloses that the sensor is configured to detect a capacitance change based on the force applied to the second electrode and to determine a pressure value based on the detected capacitance change.  See Translation.  
Claim 32: Badel discloses a sensor (10) [Fig. 3] for a bearing element, the sensor comprising: a first electrode (20) arranged on a longitudinal direction; an elastic layer (24) formed on the first electrode; a second electrode (22) formed on the elastic layer; a cover layer (26) formed on the second electrode and attached to a stop element (12); the sensor is configured to detect a capacitance change between the first electrode and the second electrode based on radial movement of the second electrode and to determine a pressure based on the detected capacitance, a distance between the first electrode and the second electrode increases in a non-loaded state.  See Fig. 3; Translation. 
Badel discloses all the limitations of this claim except for the material choice of the elastic layer.  Ikeda discloses that elastic layer may be made of a variety of types of rubbers, including those made with polyurethane.  See para. 0017.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use polyurethane rubber because it is merely a design choice based on the cost/availability of materials.
Claim 33: this claim is directed to an intended use and features that are not actual structural components/limitations of the claimed sensor device.
Claims 35 and 36: Ikeda discloses that the silicon rubber is room temperature crosslinking silicon rubber, comprising a plasticizer and hollow microspheres.  See Translation.  Again, the specific type of silicon rubber is merely a design choice and would be obvious to one skilled in the art based on cost/availability of materials.
Claim 37: Badel discloses the use of a second sensor with a second elastic layer between two electrodes.  See Fig. 1.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 16,18-21,23-33 and 35-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        October 26, 2022